Citation Nr: 0610235	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-29 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont.


THE ISSUE

Entitlement to service connection for valvular heart disease.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The appellant had service in the Army National Guard from May 
1952 until May 1955 and September 1964 until April 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.  


FINDING OF FACT

Valvular heart disease is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Valvular heart disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in September 2003.  The letter advised 
the appellant to provide any medical evidence in his 
possession to substantiate his claim; signed authorizations 
for VA to obtain such evidence; and a list of documents that 
could also be used to substantiate his claim.  The letter 
also advised the appellant of what evidence would 
substantiate his claim, and whether VA or the appellant would 
be responsible for providing such evidence.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, the VA must provide notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Since the claim of service connection for valvular heart 
disease is denied in this matter, no additional notice is 
required.

The RO provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The 
appellant has been kept apprised of the RO's actions in this 
case by way of the Statement of the Case, and been informed 
of the evidence considered in the case, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The appellant has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his claim.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
will proceed to the merit of the appellant's claims.  


The Merits of the Claim

The appellant claims he has a heart condition that had its 
onset during service.  Because there is no competent medical 
evidence to indicate that the appellant's valvular heart 
disease is any way related to his service in the National 
Guard, the claim will be denied.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). 

Service connection will be granted if it is shown that an 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes periods of 
active duty training if the individual was disabled or died 
from an injury or disease incurred or aggravated in the line 
of duty and inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  
Active and inactive duty training include service in the 
National Guard of any state except for periods of work or 
study in connection with correspondence courses, attendance 
at educational institutions in inactive status and duty 
performed as a temporary member of the Coast Guard Reserve.  
38 U.S.C.A. §§ 101(22)(C), 101 (23)(C).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The appellant has a current disability of valvular heart 
disease as illustrated by private medical records.  These 
records include preoperative tests and an operative report 
for aortic valve replacement in October 1997.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

There is no evidence of heart valve disease during service.  
The only service medical record associated with the file is 
an entrance examination dated in September 1964.  This 
September 1964 examination reveals no abnormalities or 
defects of the heart.  Continuity of symptomatology is also 
absent in this matter because there are no private or VA 
medical records demonstrating continued complaints, treatment 
or diagnosis of heart valve disease after separation from 
service.  The earliest record associated with the claims file 
is the 1997 valve replacement surgery.  The 1997 records 
indicate the appellant received treatment for a heart problem 
since 1974.  However, none of these treatment records are 
associated with the claims file.  Even assuming treatment in 
1974, this would be the first indication of a disease and is 
approximately ten years after separation from service.  
Further, in his application for benefits, the appellant lists 
the onset of the disease as 1974 or 1975.  

Most critically, there is no competent medical evidence which 
links the appellant's cardiac disorder to any incident of 
military service.  The evidence in support of an in service 
injury are the appellant's written statements.  Specifically, 
the appellant asserts three different army doctors passed him 
for service in spite of hearing a noise in his heart.  
Although the Board does not doubt the appellant's belief that 
these sounds in his heart illustrate the presence of a 
disease during service, the appellant is not a medical 
professional competent to render an opinion on matters of a 
medical diagnosis or the etiology of a diagnosed disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because there 
is no competent medical evidence providing a diagnosis of 
heart disease during or as a result of any incident of 
service, the appellant's statements alone are insufficient to 
substantiate a service-related disorder.  

The evidence reveals no injury or disease during the 
appellant's service in the Army National Guard or for at 
least ten years after separation from service.  Because the 
preponderance of the evidence is against the appellant's 
claim, service connection is not warranted.  

ORDER

Service connection for valvular heart disease is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


